Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 30, 2014

                                           No. 04-14-00907-CV

                      IN RE SEGREST SALTWATER RESOURCES, LLC

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice

        On December 29, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on December 30th, 2014.


                                                                    _____________________________
                                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
  This proceeding arises out of Cause No. 14-06-0426-CVA, styled Segrest Saltwater Resources, LLC v. Pyote
Water Systems, LLC; Pyote Water Systems II, LLC; Pyote Water Systems III, LLC; Pyote Water Solutions, LLC;
Pyote Well Service, LLC; H.H. "Trip" Wommack III; George J. Wommack; Petro Waste Environmental, LLC; Petro
Waste Environmental LP; and Josh Haislip, pending in the 218th Judicial District Court, Atascosa County, Texas,
the Honorable Stella Saxon presiding.